THIS EMPLOYMENT AGREEMENT (THE “AGREEMENT”) is effective the 30th day of September, 2009,by and between ePlus inc. a Delaware corporation (the “Company”) or collectively, with its subsidiaries, the “Companies”) and Bruce M. Bowen (the “Executive”). RECITAL The Executive is employed as the Company’s Executive Vice President, and the parties have negotiated this Agreement in consideration of the Executive’s valuable services and expertise. NOW THEREFORE, in consideration of the mutual promises and covenant herein contained, the parties do hereby agree as follows: 1. EFFECTIVE DATE. This agreement shall be effective as of the date noted above. 2. DEFINITIONS. As used herein, the following terms shall have the following meanings: (a) “Incapacity” shall mean the Executive’s physical or mental inability to perform his duties under this Agreement, even with reasonable accommodations consistent with ADA requirements, for more than twelve (12) weeks, whether or not consecutive, in any twelve-month period. (b) “Employment Term” shall be the period from September 30, 2009 through and including September 30, 2010. (c) “Expiration Date” means the date that the Employment Term (as it may have been extended) expires. (d) “Good Cause” means that the Compensation Committee of the Company’s Board of Directors (the “Board”) in good faith determines that the Executive: i. Failed to satisfactorily perform his duties tothe Company and such failure was not cured within 30 days of the Company’s providing Executive written notice of such failure; or ii. Failed to comply with amaterial policy of the Company that was applicable to the Executive and such failure was not cured within 30 days of the Company’s providing Executive written notice of such failure; or iii. Acted or failed to act in a manner that constitutes gross misconduct, embezzlement, misappropriation of corporate assets, breach of the duty of loyalty, fraud or negligent or willful violations of any laws with which the Company is required to comply; or iv. Was convicted of or entered a plea of “guilty” or “no contest” to a felony; v. Refused or failed to comply with lawful and reasonable instructions of the Board and such refusal or failure was not cured within 30 days of the Company providing Executive written notice of such refusal or failure; or vi. Any other material breach of this Agreement by the Executive that is not cured within 30 days of the company providing Executive written notice of such breach. “Good Cause” shall not include failures as set forth in Section 2(d) of this Section when such failure is aresult of the Executive’s illness or injury. (e) “Good Reason” shall mean that within thirty days prior to the Executive’s providing the notice to the Company required under Section 6.b.ii of this Agreement that any of the following has occurred: i. a material change in the scope of the Executive’s assigned duties and responsibilities or the assignment of duties or responsibilities that are inconsistent with the Executive’s level or position; or ii. a reduction by the Company in the Executive’s base salary as set forth herein as may be increased from time to time or a reduction by the Company in the Executive’s incentive compensation; or iii. a change in the Executive’s principal office to a location outside of a 35 mile radius from the Company’s offices in Herndon, Virginia; or iv. v. vi. the failure by the Company to continue to provide the Executive with benefits substantially similar to those specified in Section 5 of this Agreement. a termination of employment by the Executive for any reason during the 90-day period immediately following a Change of Control as “Change of Control” is defined in the 2008 Employee Long-Term Incentive Plan. Any other material breach of this Agreement by the Company that is not cured within 30 days of the Executive providing the Company written notice of such breach. (f) “Termination Date” shall mean the date Executive’s termination is effective, as described in the respective subparts of Section 6. 3. EMPLOYMENT. The Company and Executive hereby agree to employ the Executive as set forth herein during the Employment Term and until Executive’s employment terminates pursuant to Section 6 below. 4. POSITION, DUTIES AND RESPONSIBILITIES. During the Employment Term, the Executive shall: a. serve as the Company’s Executive Vice President.The Executive shall be responsible for, but not limited to, the following areas: the company’s strategy, organization, and operations for all of the Company’s leasing and financing(non-trade) activities; b. render such other services to the Company as requested provided that such services are consistent with the level of his position; and c. devote his substantially full business time, attention, skill and energy to the business of the Company and not engage or prepare to engage in any other business activity, whether or not such business activity is pursued for gain, profit or other economic or financial advantage. Executive may engage in appropriate civic, charitable, or educational activities provided that such activities do not materially interfere or conflict with the Executive’s responsibilities or the Company’s interests.Nothing in this Agreement shall preclude Executive from acquiring or managing any passive investment he has in publicly traded equity securities in companies that are not in the same line of business as the Company. 5. COMPENSATION, COMPENSATION PLANS AND BENEFITS. During the Employment Term, the Executive shall be compensated as follows: a. Executive shall receive a base annual salary of three hundred thirty thousand dollars($330,000), which may be increased from time to time. b. Based on his MBOs and overall company performance the Executive shall be eligible to be considered for an annual bonus of up to 50% of his base salary then in effect under the terms and conditions as outlined in the Executive Incentive Plan.The Company shall pay any bonus earned under this section 5(b) no earlier than the end of the fiscal year for which earned and no later than the next September 30th following the fiscal year in which the bonus was earned, provided that financial filings are timely provided to the Compensation Committee. In no event will any bonus earned under this section 5(b) be paid later than the end of the fiscal year after the fiscal year for which it was earned. c. The Executive shall be entitled to participate in and receive other benefits offered by the Company to all employees, which may include, but are not limited to, vacation, sick, holiday and other leave times, and benefits under any life, health, accident, disability, medical, and dental insurance plans. d. The Executive shall be entitled to be reimbursed for the reasonable and necessary out-of-pocket expenses, including entertainment, travel and similar items and all expenses necessary to maintain his professional, industry association memberships incurred by him in performing his duties, in accordance with the Company’s expense reimbursement policies in place from time to time. Any reimbursements which are includible in gross income of the Executive under this section 5(d) must meet the following conditions.Such reimbursements: (i) must be for expenses incurred during the term of this agreement; (ii) shall not be subject to liquidation or exchange for any other benefit; (iii) shall not affect eligibility for reimbursements in any other taxable year of the Executive; and (iv) shall be made no later than the last day of the Executive’s taxable year following the taxable year in which the expense was incurred. e. In the event Executive’s employment with Company terminates for any reason, any payments and benefits due the Executive under the Company’s employee benefit plans and programs, including any Long-Term Incentive Plan, shall be determined in accordance with the terms of such benefit plans and programs, and shall be in addition to any other payments or benefits herein. 6. TERMINATION OF EMPLOYMENT. a. Termination by the Company. i. During the Employment Term, the Company may terminate the Executive’s employment for Good Cause.In the absence of cure by the Executive as per Section 2(d), termination by the Company for Good Cause shall be effective on the thirty-first day after the Company gives written notice to the Executive of failure to perform. ii. During the Employment Term, the Company may terminate the Executive’s employment at any time without Good Cause upon the Company’s payment to the Executive for the 30 days’ written notice period to the Executive or 30 days’ pay in lieu of such notice.Termination is effective 30 days after the date the written notice is provided to the Executive. The Company may, in its sole discretion, place the Executive on paid administrative leave as of any date prior to the end of the 30-day notice period and require that the Executive no longer be present on Company premises.During any period of paid administrative leave, the Executive is not authorized to act or speak as a representative of the Company. b. Termination by Executive. i. During the Employment Term, the Executive may voluntarily terminate his employment for any reason with the Company upon 30 days prior notice. Termination is effective 30 days after the date the notice is provided to the Company.The Company may, in its sole discretion, place the Executive on paid administrative leave as of any date prior to the end of the 30-day notice period and require that the Executive no longer be present on Company premises.During any such period of paid administrative leave, the Executive is not authorized to act or speak as a representative of the Company. ii. During the Employment Term, the Executive may terminate his employment for Good Reason as defined in Section 2(e) only if theExecutive has provided the Board with written notice of his intent to terminate his employment for Good Reason at least 10 days prior to the date of termination and the Company fails to cure the Good Reason within 10 business days after receiving Executive’s written notice.Termination for Good Reason will be effective on the 11th business day after the Company receives Executive’s written notice and fails to cure the Good Reason identified in Executive’s notice. c. Termination by Reason of Death or Incapacity. Executive’s employment with the Company shall be deemed to have been terminated effective upon the date of Executive’s death, or the date upon which the Company provides Executive with notice of Incapacity. d. At-will Termination If the Employment Term ends without the parties’ entering into a new employment agreement or extending the Employment Term of this Agreement, the Executive’s employment with the Company shall continue on an at will basis and either the Company or the Executive may terminate his employment at any time for any reason or no reason upon 30 days’ written notice.The Company may choose to end the employment relationship at any time during any such notice period, provided that the Company pays the Executive for the balance of such notice period. 7. EFFECT OF TERMINATION. a. If the Executive’s employment ends at any time (during or after the Employment Term) for any reason, the Company shall pay the Executive his then current base salary and provide the Executive his then current benefits (as provided in Section 5) through the Termination Date. b. If during the Employment Term the Executive’s employment terminates by reason of death as described in Section 6(c), the Company shall also pay the Executive’s estate any bonus as determined by the Compensation Committee in accordance with the Company’s Executive Incentive Plan. Pursuant to the Executive incentive plan, the
